Citation Nr: 0610295	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  96-21 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to service connection for a right tympanic 
membrane perforation.

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had periods of active duty for training (ADT) and 
inactive duty for training (IADT) from August 1976 to May 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for a right ear disorder and for a 
cervical spine disorder.

The Board remanded the claims for further development in 
January 2000, June 2003, and June 2004.

The issue of entitlement to service connection for a right 
tympanic membrane perforation is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence of record does not reasonably show that the 
veteran's cervical spine disorder is related to an injury or 
disease incurred during service.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101(22), (23) and (24), 1101, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issues.  The communications, such as a letter 
from the RO dated in August 2003, provided the veteran with 
an explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the 
claims have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded a VA examination.  He testified at a 
hearing before a hearing officer held at the RO in November 
1996.  The Board does not know of any additional relevant 
evidence which is available that has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) the Court noted, citing Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II), that a VCAA notice must 
be provided to a claimant before the initial unfavorable 
[agency of original jurisdiction (AOJ)] decision.  A VCAA 
notice was not provided to the appellant before the RO 
decisions regarding the claim for benefits.  However, in 
Mayfield the Court noted that an error in the timing of the 
notice is not per se prejudicial and that to prove prejudice, 
the veteran had to claim prejudice with specificity.  In the 
present case, the Board finds that there was no prejudice to 
the veteran.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The veteran was given the 
VCAA notice letter and was given an ample opportunity to 
respond.  The veteran has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingness/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of disability; 3) a 
connection between the veteran's service and the disability; 
degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the element of 
the claim reasonably contemplated by the application.  
Dingness/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of evidence was needed to substantiate his 
claim, but he was not provided with notice of the type of 
evidence necessary to establish the disability rating or 
effective.  Despite the inadequate notice provided to the 
veteran on these elements, the board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
a preponderance of the evidence is against the veteran's 
claim, any question as to the appropriate disability rating 
or effective date to be assigned is rendered moot.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Factual Background

Service medical records do not contain references to 
complaints, findings or treatment associated with a cervical 
spine disorder.

An August 1991 private treatment note reported that the 
veteran reported a four year history of upper back pain.  He 
indicated that his pain had increased in July 1991 while 
pushing heavy equipment at work.  A May 1992 private 
treatment note reported a diagnosis of cervical myalgia with 
upper trapezius spasticity.

A January 1995 VA examination report noted that the veteran 
reported a five year history of cervical discogenic disease.  
The veteran stated he developed problems with his neck and 
back after a fall during service.  No diagnosis was noted.

The veteran testified before a hearing officer at a hearing 
held at the RO in November 1996.  He stated that there was no 
specific injury to his back or neck.  He indicated that his 
disorder resulted from continuous heavy lifting during his 
periods of training.  He reported that he only sought 
treatment once for pain while on duty.  He testified that 
since he was only given Tylenol for the pain, he did not seek 
treatment while on duty again.

A February 1997 private chiropractic treatment note indicated 
that the veteran reported hurting his neck, mid back and back 
while pushing heavy equipment at work.  The diagnosis was 
cervical and lumbar spinal strain.

A February 1997 private CT scan was interpreted as showing 
minimal neural foramen stenosis at C4-5 level secondary to 
posterolateral osteophytes.  The diagnosis was mild 
spondylosis.

A June 1999 private treatment note reported that the veteran 
had complaints of back pain.  The veteran indicated that he 
had been experiencing the back pain for many weeks.  The 
diagnosis was cervical and lumbar muscle strain.

The Board remanded the claim in January 2000 with 
instructions to obtain specific dates regarding the veteran's 
ADT and other service.  The Board remanded the claim in June 
2003 to insure that VA complied with its duties to the 
veteran under the VCAA.  The Board remanded the claim in June 
2004 to insure that all records regarding the veteran's 
periods of service were associated with the claims folder.

A February 2006 letter from the veteran's private physician 
stated that he had a history of chronic cervicalgia caused by 
sudden heavy overhead lifting.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which a veteran was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the veteran was disabled 
or died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

"Active duty for training" means full-time training duty- 
where the service member is available for duty around-the- 
clock-performed by the reserve components, i.e., the National 
Guard and the Reserves.  38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c).  Annual two-week training is an example of active 
duty for training. Inactive duty training is training duty, 
other than full time, performed by the reserve components. 38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Thus, in the case of 
members of a reserve component, service connection is granted 
for either an injury or disease incurred during active duty 
for training, but only for an injury incurred during inactive 
duty training.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a current cervical spine disorder.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A. § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  In this 
regard, the Board notes that the veteran's service consists 
entirely of ADT and IADT.  Accordingly, a diagnosed disorder 
is only attributable to service if such disorder is the 
result of an injury or disease incurred during ADT, or an 
injury incurred during IADT.  Service medical records are 
silent with regard to complaint, findings or treatment 
associated with a cervical spine injury or resultant disease.  
Moreover, the veteran testified at the November 1996 hearing 
that there was no specific inservice injury to his neck.  In 
the absence of such, service connection for a cervical spine 
disorder is denied.


ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.


REMAND

Service medical records indicate that the veteran was treated 
for complaints of ringing and decreased hearing in the right 
ear after an incident on the firing range in August 1993.  A 
service medical record dated, August 15, 1993, noted a 
diagnosis of perforated right tympanic membrane.  An August 
16, 1993 ear, nose and throat consult indicated that the 
veteran's right tympanic membrane was not perforated, but was 
retracted.

A January 1995 VA examination report noted that the veteran 
had a right side mastoidectomy when he was eight.  The 
veteran's ears were noted to be within normal limits.  No 
opinion was offered.  A March 1997 private treatment note 
reported that the veteran was being treated for a thin 
atrophic retracted tympanic membrane perforation.  The claim 
was remanded in January 2000 with instructions to schedule 
the veteran for a new VA examination.  The examiner was asked 
to "specifically discuss the history of any current right 
ear disability in view of the recorded history."  A December 
2001 VA audiological examination noted that the veteran's 
hearing was within normal limits.  No examination of the 
right ear was conducted at that time.  Where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Based on a review of the evidence, the Board finds that 
another VA examination is warranted in order to properly 
obtain an adequate opinion regarding the etiology of the 
veteran's claimed right ear disorder.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination appropriate to determining 
the nature and etiology of the veteran's 
right ear disorder.  The claims folder 
and a separate copy of this remand should 
be made available to the examiner for 
review.  The examiner is asked to offer 
an opinion as to whether it is as likely 
as not that the veteran has a current 
right ear disorder that may be attributed 
to the August 1993 incident on the firing 
line, as referred to in the service 
medical records.  If the examiner 
determines that the veteran's right ear 
disorder pre-existed service, it should 
be noted whether it is as likely as not 
that the August 1993 incident aggravated 
the pre-existing condition beyond the 
natural progression of the disorder.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


